Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The communication received on 1/7/21 has been entered.

Response to Arguments/Amendments
As per claim 21, applicant argues that the basis mechanism for malware detection is fundamentally different that disclosed in Call.  Specifically, applicant argues that the malware detection is not performed by executing instrumentation code at the client device, but instead by obtaining results of execution of a web page that occurs at the client device, and then comparing those results with expected results.  The comparing is done at the server, not at the client and the comparison is made based on attributes of the web page, not based on activity that is occurring on the client device.
Claim 21 claim does not require the server comparison but merely determining whether the malware is present on the computing device.  The limitation “to determine whether the malware is present on the computing device” not only does 
Applicant also offers the same arguments when attacking the rejection of claims 1 and 11.  These claims were rejected under Call in view of Pham to address the argued “comparison”.  Although applicant acknowledges Pham’s addressing missing limitations, applicant declares that “a person having ordinary skill in the art would not be motivated to combine Pham with Call, because the instruction code is designed to directly detect the malware on the client device … [and not] at the server device.
Applicant arguments are not found persuasive.  As evidenced by the broadest reasonable interpretation of Call’s and Pham’s disclosure, there are essentially two obvious choices, evaluate client for presence of malware on a client device or on a server side, each being an obvious variant of each other and offering the predictable benefit of customization and security.
However, upon an additional consideration, the examiner concluded that given the fact that Call employs an additional server (security server) different from the server, which generates a modified web page (intermediary/server subsystem), combining Call’s invention with Pham’s teaching a server evaluating a client for malicious code references would have been overreaching.  Thus, the rejection of claims 1-20 is withdrawn.

Claims 1-21 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 21-22 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Call (USPUB 20180041527).
Call teaches a method for detecting malware, the method being implemented by a processor on a computing device, the method comprising: transmitting, to a server device, a request for a first web page (para 41-46: provide a resource such as a web page in response to a client device 114 request); receiving, from the server device and in response to the request, a modified version of the first web page (para 8-11, 41-46 and 90 (also note Fig. 1A-1B and 3A, para 8-11, 41-46, and 90), as well as Figs. 1A-1B, 3A-3B: system 100 can serve modified and instrumented web code to the client device to detect and obstruct malware attempts to discern and exploit operations of a web server); executing, by the processor, the received modified version of the first web page;  and transmitting, to the server device, data collected to determine whether the malware is present on the computing device (para 8-11, 90, 148-150, Fig. 3 and 4A-B with the associated text: the instrumentation code may determine whether the document object model ("DOM") for the web page has been altered, or if the HTTP request based on the web page uses unexpected values that do not correspond to the modified web code delivered in web page. For instance, the instrumentation code may detect that the client device 112 has called an original function value rather than its modified, replaced value… Such alien content may simply be an indication that the user has installed a legitimate plug-in to his or her .

Conclusion

Claims 1-20 overcame the art of record.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/PIOTR POLTORAK/           Primary Examiner, Art Unit 2433